Citation Nr: 1612426	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-38 207 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for periodontal gum disease. 
 
2.  Entitlement to service connection for dental disability manifested by misaligned teeth and jaw due to trauma and bone loss. 

3.  Entitlement to service connection for a disability manifested by bilateral foot blisters. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to August 1991. 

This matter comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which in part denied the enumerated issues.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2011; the transcript is of record. 

In a May 2011 decision, the Board disposed of an issue of service connection for residuals of tuberculosis and remanded the remaining issues to the RO for further development.  The Board remanded this matter a second time in January 2014.  This matter is returned to the Board for further consideration.

The Board twice referred a claim to reopen entitlement to service connection for fungus on hands and feet, to the RO for appropriate action.  As it appears no further action has been taken on this issue it is again referred to the RO for appropriate action.

A claim of service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment. As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder.  Therefore, in light of the above and amendments to 38 C.F.R. § 3.381(a)-(b)  (2015), the claim for service connection for a dental disorder for obtaining VA outpatient dental treatment is referred to the RO for referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.  The issue not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1. The weight of the competent evidence shows that the Veteran's in-service dental injuries sustained in the motor vehicle accident on the night of March 28, 1991, were not incurred in the line of duty. 
 
2.  The dental injuries resulting from the March 28, 1991 motor vehicle accident were incurred as a direct result of an act of willful misconduct.

3.  The Veteran does not have a dental condition or disability, to include periodontal disease and a dental disability manifested by misaligned teeth and jaw due to trauma and bone loss, which resulted from service trauma in the line of duty.

4.  Bilateral foot disorder manifested by blisters did not have its clinical onset in service and is not otherwise related to active duty.  


CONCLUSIONS OF LAW

1.  The Veteran's residuals of a dental injury, to include any traumatically-induced periodontal disease and any dental disability manifested by misaligned teeth and jaw due to trauma and bone loss, were not incurred in the line of duty. 38 U.S.C.A. §§ 105(a) , 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(m), (n) , 3.102, 3.301, 3.303 (2015).

2.  The criteria to establish service connection for a dental disorder of periodontal disease for compensation purposes are not met.  38 U.S.C.A. §§ 1110 , 1712 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2015).

3.  Disability exhibited by bilateral foot blisters was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126, have been met. There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the June 2007 rating decision appealed, in a letter of March 2007, the RO provided the Veteran time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 38 C.F.R. § 3.159(b)(1).  The Veteran has not claimed any error or prejudice due to the VCAA notice provided.  Hence, VA complied with the VCAA notice requirements. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim. 

Available service personnel records and service treatment records have been obtained, and a May 2007 memo has confirmed an inability to obtain complete service treatment records, with the prior steps taken to do so detailed and a notation that as of that month, the Veteran had not responded to a request to provide additional evidence pertaining to his service.  The Board is mindful that, in a case such as this, where service treatment and personnel records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Although it is unfortunate that the Veteran's complete service treatment records are unavailable, the appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened duty in mind.  

Additionally private and VA medical and dental records were obtained and a Line of Duty (LOD) Determination was obtained from the VA in May 2014, per the Board's remand directives in May 2011 and January 2014.

The Veteran was afforded VA examinations regarding the bilateral foot disability claim and the examinations taken together are adequate for making a determination.  The Veteran was not afforded a VA examination or opinion with regard to the dental claim.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

In this matter because the accident resulting in his claimed dental disorders has been found outside of the scope of his LOD, there is no need to obtain a VA examination.  
The Veteran has not reported, and the service treatment records do not show, any other dental injury or disability for which compensation could be paid.  There is no indication of a dental disability that might be related to service. An examination is; therefore, not necessary.

Neither the Veteran nor his representative asserts that there are additional records to be obtained.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, asked questions of the Veteran that ensured his testimony addressed the relevant evidence needed to prove his claim; made certain the Veteran understood the nature of dental claims; and, suggested specific evidence he might seek that would support and prove his claim.  There was a discussion of the evidence needed to substantiate missing elements of the claims.  Further, the undersigned held the record of the hearing open for 60 days so the Veteran could obtain additional evidence.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the applicable regulatory requirements, as interpreted by the Court in Bryant, were complied with.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. Hence, VA may address the merits of the appeal without prejudice to the Veteran.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a) (2015).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Dental Disorders

The Veteran contends that service connection is warranted for dental disabilities including periodontal disease as well as dental disability manifested by misaligned teeth and jaw due to trauma and bone loss.  The Board shall address all claimed disabilities together as they are dental in nature and essentially alleged as resulting from the same incident, an inservice motor vehicle accident.  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Service connection will be granted for a dental disease or injury of individual teeth and the investing tissue, shown by the evidence to have been incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.381(a) (2015).  However, replaceable missing teeth, treatable carious teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  38 C.F.R. § 3.381.

The schedule of ratings in chapter 4 of title 38, Code of Federal Regulations, distinguishes between "replaceable missing teeth" or periodontal disease and teeth lost as a result of "loss of substance of body of maxilla or mandible." Compare 38 C.F.R. § 4.149 (2015) with 38 C.F.R. § 4.150, Diagnostic Code (DC) 9913 (2015).  The former "may be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment", 38 C.F.R. § 4.149, but the loss of teeth as described in the latter provision is rated, in accordance with the diagnostic code, when their loss is service connected, and may be rated anywhere from 0 percent to 100 percent disabling under 38 C.F.R. § 4.150 , DC 9913 (2015). Simington v. West, 11 Vet. App. 41, 44 (1998).

DC 9913 provides for compensation only for "bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling." 38 C.F.R. § 4.150 , Diagnostic Code 9913; see also Simmington v. West, 11 Vet. App. 41 (1998).

An injury or death incurred during active military, naval, or air service will be deemed to have been incurred in the line of duty when the person on whose account benefits are claimed was, at the time the injury was suffered or death occurred, in active military, naval, or air service, whether on active duty or on authorized leave, unless such injury or disease was a result of the person's own willful misconduct or the abuse of alcohol or drugs. 38 U.S.C.A. § 101 , 105, 1110, 1131; 38 C.F.R. §§ 3.1(m), 3.5, 3.301. 

38 U.S.C.A. § 105 creates a presumption of service connection for injuries that occur during active duty unless a preponderance of the evidence establishes that the injury was the result of the person's own willful misconduct.  See Thomas v. Nicholson, 423 F.3d 1279, 1284-85   (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004). 

"Willful misconduct" is defined as an act involving conscious wrongdoing or known prohibited action.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences and must be the proximate cause of injury, disease or death. 38 C.F.R. § 3.1(n)(1)-(3). 

With regard to alcohol use, 38 C.F.R. § 3.301(c) states, in pertinent part, as follows: 

The simple drinking of alcoholic beverage is not of itself willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct. 

The provisions of 38 C.F.R. § 3.301(d) further state that alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Service personnel records reflect that the Veteran was charged with violation of Article 111 and 121 of the Uniform Code of Military Justice (UCMJ). The Article 111 charge states that on March 28, 1991, the Veteran operated a vehicle, a pick-up truck, while drunk, and caused the vehicle to injure himself. The Article 121 charge states that he was charged with wrongfully appropriating a pick-up truck, of a value of more than $100.00 which was military property of the United States. I n July 1991, his Commanding Officer recommended trial by special court-martial empowered to adjudge a bad conduct discharge.  

In July 1991, the Veteran, through his defense counsel, requested a Chapter 10 submission, a discharge for the good of the service in lieu of court martial.  In a statement from the Veteran in support of his Chapter 10 submission, the Veteran stated that he had planned to make the Army a career but realized due to these events that it was no longer a possibility.  The Veteran stated that he had been attending ADAPCP meetings and his continued involvement would help insure that no other alcohol-related instances would occur. 

In August 1991, his Commanding Officer recommended that he be discharged for the good of the service and be issued an honorable discharge. The Veteran's DD Form 214 reflects that he was separated pursuant to AR 635-200, Chapter 10, for the good of service in lieu of court-martial.  He subsequently was discharged under honorable conditions in August 1991.  

Service treatment records were obtained pertaining to his claimed dental injury and disorders reveal that on March 28, 1991 he was hospitalized while stationed in Panama with a history reported by him of being attacked by unknown person while working on his car.  He sustained multiple head trauma which included laceration of his left mandible.  Other records from March 28, 1991 through April 1, 1991 reveal that the Veteran repeated his claims of being attacked by 4 Panamanian individuals, with the injuries including a lacerated left mandible (which was sutured) and other head injuries.  During the course of his treatment on March 28, 1991, there was a Command request for legal blood alcohol to be drawn as he was noted to have been out of his assigned area during curfew hours and his vehicle was found wrecked and questionable.  He was determined to have been in a motor vehicle accident (MVA).  On April 4, 1990 few days after the accident he is noted to have enrolled in an alcohol treatment program (ADAP) with individual and group counseling.  None of the service treatment records gave any findings regarding periodontal disease (the dental treatment records showing this diagnosis are noted to have been generated after his August 1991 discharge).  

Post service treatment records confirm dental treatment including periodontal work shown in May 1994, with treatment including periodontal surgery, tooth restorations, orthodontics and prosthetics.  An August 1995 dental record related a history of minor periodontal issues while in the service.

The Veteran in his March 2011 hearing testimony gave a history regarding the accident which he described as taking place on duty when he lost consciousness.  He reported having been propelled out of the Humvee and lost consciousness.  He described injuries resulting in the loss of 2 back teeth and bone loss according to 2 periodontal disease specialists.  He also described being diagnosed with periodontal disease while in service.  Transcript  pp 8 -12.

A May 2014 LOD determination by the VA AMC made a formal finding that the Veteran's MVA of March 1991 that resulted in head trauma was the result of willful misconduct after reviewing the evidence under M21-MRIII.v.1.D.15.b and M21-MRIII.v.1.D.16.c.  The willful misconduct involved excessive use of alcohol and a deliberate or intentional wrongdoing in itself and forbidden by law.  The evidence included STRs of March 1991 showing his blood alcohol level (BAC) was 58.5 identified as intoxicated/impaired (The Board notes that the record specifically showing the BAC level does not appear to be of record, but the records do show the BAC testing was done).  On March 28, 1991 his command at his duty station requested legal BAC because he was out and his vehicle was found wrecked and his involvement in the accident was questionable.  On July 29, 1991 he was notified of a discharge request for good of the service and was voluntarily requesting discharge under the Uniform Code of Justice which authorizes punitive discharge for violation of Article 92 (violation of lawful order), Article 108 (negligent destruction of government property), Article 108 (drunk driving ) and Article 111 (wrongful appropriation).  

Having reviewed the evidence the Board finds that service connection for a dental disability manifested by misaligned teeth and jaw due to trauma and bone loss is not warranted, nor is service connection otherwise warranted for periodontal disease.  The evidence confirms that the Veteran did sustain a dental trauma from his March 1991 motor vehicle accident; however this accident is shown by the preponderance of the evidence to be the result of willful misconduct.  Although the Veteran had reported in the service treatment records that his injuries were caused by an assault, these contentions were refuted by the findings that he wrecked the vehicle he had been driving and was outside an authorized area during curfew hours, and was confirmed to have been intoxicated.  He is noted to have not challenged the facts set forth in the Court Martial that found he had been driving drunk.  

Here, the motor vehicle accident resulting in the dental injury was a result of the Veteran's abuse of alcohol.  It was also the result of his willful misconduct in electing to operate a motor vehicle while legally intoxicated.  The preponderance of the evidence shows that the Veteran's March 1991 motor vehicle accident and resulting injuries was caused by his alcohol abuse and willful misconduct.  The Board assigns the most probative value to the service treatment and service personnel records from around the time of the accident and in the findings from his Court Martial, especially in light of the Veteran's testimony which provides little evidence other than the Veteran reporting having lost consciousness during the event.  Additionally the Board finds that the evidence from the service treatment and personnel records were considered by the VA's May 2014 Administrative Decision that determined the Veteran's accident did not occur in the line of duty based on excessive use of alcohol and a deliberate or intentional wrongdoing in itself and forbidden by law.  

As noted, the evidence shows that the Veteran was intoxicated when he got in the March 1991 motor vehicle accident that resulted in confirmed dental injuries of laceration of the left mandible.  As such, his claim for any dental injuries based on this incident manifested by misaligned teeth and jaw due to trauma and bone loss, must be denied.  Likewise to the extent that he is alleging periodontal disease from such trauma, this too must be denied for the same reason that the trauma resulted from misconduct.  The evidence does not show and the Veteran does not allege any other in-service dental trauma besides that caused by his willful misconduct in March 1991.  

The Veteran's injuries were proximately caused by his decision to drive after drinking.  The medical records show that he was legally intoxicated at the time of the accident.  The Board finds that the Veteran engaged in willful misconduct, that is, he acted with conscious wrongdoing or known prohibited action.  As a result of his choice to drive while intoxicated the Veteran participated in an Article 15 proceeding, he was found guilty, and he was reduced in rank from E4 to E1. Compensation may not be awarded if the disability was due to willful misconduct, as it was here.

Personnel records clearly show that the motor vehicle accident was not in the line of duty as there was willful misconduct involved.  The appellant's alcohol abuse led to the accident, and the related injuries. The Veteran deliberately drank excessive amounts of alcohol, he became intoxicated, and he acted recklessly in driving in such an intoxicated state. 38 C.F.R. §§ 3.1(n), 3.301(c)(2), (d).  Willful misconduct in cases involving alcohol consumption is the willingness to achieve a drunken state and, while in this condition, to undertake tasks for which the person is unqualified, physically and mentally, because of the resulting intoxication, such as the Veteran's situation.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart v, Chapter 1, Section D, Topic 16, Blocks a and b.

There is also no allegation or any probative evidence suggesting an insanity defense.  See 38 C.F.R. § 3.354(a) (2015). 

As such, the Veteran's alcohol abuse followed by his choice to drive while intoxicated amounted to willful misconduct.  Therefore, the resulting injuries, including any dental injuries sustained in the motor vehicle accident were not incurred in the line of duty.  

In regards to periodontal disease as separate from any dental trauma, the Board notes that this is not a disability for which service connection can be granted for compensation purposes.  38 C.F.R. § 3.381.  As such, the Veteran's claim seeking compensation for a dental disorder, missing teeth and periodontal disease, is precluded by the regulation and must therefore be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As far as whether periodontal disease can be service connected for the purposes of eligibility for outpatient dental treatment, this has been referred to the RO and is not presently before the Board.

A preponderance of the evidence is against the claim and there is no doubt to be resolved. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  

B.  Foot disability Manifested by Blisters

The Veteran's DD Form 214 reflects that he had 4 years and 5 months of foreign service, which included service in Panama.  His primary specialty was light wheel mechanic.  The Veteran testified that during service while stationed in Panama he suffered from blisters on his feet due to the heat and wearing boots while working as a mechanic.  He indicated that he was given creams to treat this in service that did not help.  He described having the same problems now, which were being treated at a college or at the East Point Veterans Clinic.  Transcript pp 3-5.  He has reported in his initial claim for benefits filed in February 2007 that he had recurring blisters on his feet.  In his April 2008 NOD he described having gone to sick call for blisters on his feet when stationed in Fort Huachuca, Arizona, then later treated at Kaiser Permanente from 2007 to the present.  

Service treatment records are only partially available and primarily address his head and facial injuries from the March 1991 motor vehicle accident.  No treatment of blisters on his feet is shown in the available service treatment records.

Post service treatment records reveal that in October 2006 the Veteran was in receipt of a diagnosis of dyshidrotic eczema.  

In March 2007, the Veteran filed a claim of service connection for recurring bilateral foot blisters.  

In December 2007 the Veteran was treated for bilateral heel blisters.  In January 2008 on a first visit to the VA he reported blisters and pain in his feet on and off for several years.  He reported blisters affecting his feet, with examination showing skin peeling from his feet which he said had previously been blisters.  No active blisters were shown on examination.  The assessment was rash on his feet for 20 years on and off and of unclear etiology.  In February 2008 he was seen by dermatology for 20yr history of itch rash on hands/feet and a history of having used some cream some 20yrs ago and was now using 'sulfur cream on hands given by his mother.  He reported that his feet  will have blisters occasionally that do pop and are itchy.  Examination of his feet and soles revealed several hyperpigmented macules slight scale and toe web maceration.  He was assessed with (KOH positive) tinea pedis and was prescribed miconazole cream to hands and feet.  

In March 2008 the Veteran was diagnosed with tinea pedis with noting that the fungus may cause dry scaling on one or both feet with blisters, skin breakdown and itching.  He was also seen in March 2008 by dermatology for a "rash" coming and going for 21 years.  No mention was made of blisters on the physical examination and a diagnosis of tinea pedis was made.  In April 2008 he was noted to have a history of dis hydrotic eczema having been seen by dermatology in February 2008 with next appointment in May 2008.  Examination revealed skin rash; however his feet were not specifically examined.  He was assessed with dermatitis.  In May 2008 he was seen by dermatology and assessed with tinea pedis, with dis hydrotic hands also noted.  In August 2008 he was treated for follow up of tinea pedis and dis hydrotic eczema (hands).  He was doing better with Miconazole cream and urea cream but reported a flare on his right foot recently and developed itchy blisters on arch of foot that were now resolved.  He was assessed with tinea pedis and hand eczema.  He was prescribed miconazole cream mixed with urea 20% cream to feet.  

The Veteran underwent a VA examination in June 2011.  This examination did note a history reported by the Veteran of having treated blisters in sick call in Fort Huachuca, Arizona, with topical cream used.  He then reported afterwards he went to Panama which was very tropical.  He indicated he was in the woods 6 months out of the year in Panama.  He was in an engineering unit in a wet climate in Panama.  Since then, he reported a rash on and off and was told it was eczema.  He described self-treating with Clorox bleach once a week, used Nivea lotion and kept his feet dry.  He also used Triamcinolone acetonide ointment.  Examination disclosed papules to the sole of his arch with no rash or sign of fungal infection.  Although the examination was to include examination of both tinea pedis, dermatitis and foot blister, the diagnosis was limited to dermatitis.  The examiner gave an opinion that the current foot dermatitis less likely than not had its onset during service or otherwise was related to service.  The rationale was that there were no service treatment records available for review, but the claims file was reviewed.  He was noted to have a history of tinea pedis and dermatitis of his feet since 2006 per claims file review and the examiner discussed that irritant is responsible for approximately 80 percent of dermatitis and occurred mainly in the hands.  The examiner noted that the Veteran did not seek medical care for the rash from 1991 after service to 2006.  The examiner did not address the claimed foot condition manifested by blisters.

In February 2014 the Veteran underwent a VA examination with review of the claims file and addenda opinion was given regarding the etiology of his foot blister condition.  The examiner gave an opinion that it was at least as likely as not that the foot blister condition was incurred in or caused by his claimed inservice injury, event or illness.  The rationale was based on review of the records in the electronic claims file.  The examiner noted that the Veteran was hospitalized in March to April 1991 in Panama (following the motor vehicle accident) with no mention of a blister made.  The examiner noted that Panama is a very humid area.  The records from Kaiser Permanente were reviewed with a diagnosis of eczema noted in October 2006 with dyshydrosis and was prescribed with triamcinolone cream.  He was also noted to have been treated for bilateral heel blisters in December 2007.  The examiner also reviewed records of treatment for a rash on his feet with tinea pedis versus vesicular and pustular foot eczema diagnosed, and a positive lab test for foot fungus.  The examiner gave a statement that tinea pedis (athlete's foot) is very common and more frequent among teenage and adult males and can be easily treated and may recur in susceptible individuals.  

Regarding blisters, the examiner noted treatment in January 2008 for blisters in his feet and his February 2008 dermatology consult for tinea and dyshidrotic eczema of his hands, with followup in August 2008.  The examiner subsequently gave an opinion that based on review of the service treatment records, June 2011 VA examination and the dermatology consults at Kaiser Permanente and Atlanta VAMC, that the identified chronic disabilities associated with his feet are dermatitis, dyshidrotic and tinea pedis.  The examiner explained that a blister is a very small pocket of fluid in the upper layers of his skin typically caused by forceful rubbing (friction), burning, freezing, chemical exposure or infection.  The examiner explained that the most common forms are chicken pox, herpes, impetigo, and a form of eczema called dyshydrosis.  Dyshydrosis is a skin condition characterized by small blisters on the hands or feet.  It is an acute, chronic or recurrent condition characterized by small blisters on the hands or feet.  It is characterized by sudden onset of many deep seated pruritic clear vesicles.  The examiner noted that tinea pedis is a dermaphytotic infection of the feet characterized by erythema, scaling, maceration and or bulla formation and caused by a fungus that is mildly contagious.  

The examiner stated that the nature and etiology of the claimed foot blister is likely associated with hot humid temperatures which can cause chronic dis hydrotic dermatitis also known as dis hydrotic eczema.  Literature review noted no known cause but that contributing factors include stress, hot weather, or pre-existing ectopic conditions.  It is evident that the Veteran did not have any documentation to support a chronic foot condition post active duty from 1991-2006 however dis hydrotic dermatitis is not a life threatening condition so the Veteran could have been self- managing flare-ups.  Since dis hydrotic dermatitis causes excessive sweating it is likely to cause foot infections such as tinea pedis because fungal infection thrives in a sweaty environment.  

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza at 498, 511 (1995).  As discussed earlier, there is some question regarding the veracity of the Veteran regarding the incident in which he attempted to avoid serious consequences of a drunk driving incident in service back in 1991 which culminated in a Court Martial.  Contrary to the Veteran's testimony that this was an unfortunate motor vehicle accident, the record reflects convincing evidence of misconduct that the Veteran was less than frank about in his testimony.  With regard to the skin problems with the feet, there were no pertinent findings in service.  When first seen for skin problems after service in 2006, more than 15 years post service, the Veteran did not refer to service as the time of onset.  Beginning in 2007, he gave a history of foot blisters since active duty.  While the subsequent treatment records are consistent with regard to service onset of foot problems, these records all postdate the claim of compensation for foot problems in March 2007.   

The Board does not find the Veteran's contentions or testimony regarding the onset of foot problems in service to be convincing or credible.  The February 2014 VA examiner correctly notes that hot and humid temperatures could contribute the dermatitis and fungal infection of the feet.  The Veteran had service in Panama during active duty, an area that undoubtedly has a hot and humid climate.  However, it is noted that he lived in Mississippi when he entered service and in Georgia when he filed his claim for compensation; areas of this country that are known to have hot and humid climates, especially during summer months.  It is also noted that with the lack of any treatment records from 1991-2006, there was a good deal of reliance on the Veteran's claim of self-treatment over this period.  The Board does not find the Veteran to be a reliable historian and to the extent the 2014 medical opinion relies on his history to relate current foot problems to service, it is not persuasive evidence that pertinent disability is related to service.  

In essence, there is no pertinent evidence of disability exhibited by foot blisters in service or for many years after service and no convincing evidence of continuity of treatment since active duty.  Furthermore, the option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this instance, the Veteran has not been diagnosed with a disability listed in 38 C.F.R. § 3.309(a).  Thus, without a showing that the Veteran was diagnosed with one of the listed in that section, the theory of continuity of symptomatology is not for application.  

As a preponderance of the evidence is against a finding that disability manifested by bilateral foot blisters is related to service, the Board finds no basis for granting service connection.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a dental disability manifested by misaligned teeth and jaw due to trauma and bone loss (including traumatically induced periodontal disease) is denied.

Entitlement to service connection for a dental disability manifested by periodontal disease for compensation purposes is denied.

Service connection for a disability manifested by bilateral foot blisters is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


